Name: Commission Regulation (EEC) No 3440/86 of 11 November 1986 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13. 11 . 86 Official Journal of the European Communities No L 318/9 COMMISSION REGULATION (EEC) No 3440/86 of 11 November 1986 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3502/85 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 14 November 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 11 November 1986. For the Commission COCKFIELD Vice-President (') OJ No L 154, 13 . 6. 1981 , p . 26 . (2) OJ No L 335, 13 . 12. 1985, p . 9 . No L 318/10 Official Journal of the European Communities 13 . 11 . 86 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 1.10 07.01-13 1 07.01-15 J 07.01 A II New potatoes 23,54 1034 187,79 50,60 161,51 3184 16,70 34701 56,96 15,01 1.12 ex 07.01-21 1 ex 07.01-22 J ex 07.01 B I Broccoli 118,54 5129 930,25 247,04 808,43 16705 90,69 170893 279,20 8626 1.14 07.01-23 07.01 B II White cabbages and red cabbages 35,18 1539 279,04 75,82 241,43 4731 24,92 51927 85,41 22,25 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 46,09 2023 366,69 99,08 315,49 6208 32,65 67972 111,48 29,49 1.20 07.01-31 1 07.01-33 ] 07.01 D I Cabbage lettuce 52,01 2285 414,84 111,78 356,78 7034 36,90 76657 125,83 33,16 1.22 ex 07.01-36 ex 07.01 D II Endives 45,63 1997 361,96 98,35 313,18 6137 32,33 67359 1 10,79 28,87 1.28 07.01-41 1 07.01-43 J 07.01 F I Peas 307,75 13369 2423,86 644,06 2101,28 43701 236,02 445067 727,56 218,63 130 07.01-45 1 07.01-47 1 07.01 F II Beans (of the species Phaseolus) 93,07 4043 733,06 194,78 635,50 13216 71,38 134604 220,04 66,12 132 ex 07.01-49 ex 07.01 F III Broad beans 24,63 1083 196,18 53,03 168,95 3307 17,44 36383 59,64 15,59 1.40 ex 07.01-54 ex 07.01 G II Carrots 8,58 376 68,35 18,25 58,96 1173 6,12 12532 20,57 5,66 1.50 ex 07.01-59 ex 07.01 G IV Radishes 110,47 4845 878,70 237,46 756,40 14893 77,93 162912 267,37 70,67 1.60 ex 07.01-63 ex 07.01 H ' Onions (other than wild onions and sets) 10,49 456 82,67 21,96 71,67 1490 8,05 15180 24,81 7,45 1.70 07.01-67 ex 07.01 H Garlic 231,91 10074 1 826,49 485,33 1 583,42 32930 177,85 335379 548,25 164,75 1.74 ex 07.01-68 ex 07.01 IJ Leeks 35,69 1561 283,09 76,91 244,93 4800 25,28 52681 86,65 22,58 1.80 II 07.01 K Asparagus : ||IIIlI|||| \\ 1.80.1 ex 07.01-71 II  green 345,02 14987 2717,34 722,05 2355,70 48992 264,60 498954 815,65 245,11 1.80.2 ex 07.01-71 II  other 347,34 15088 2735,65 726,91 2371,57 49322 266,38 502316 821,15 246,76 1.90 07.01-73 07.01 L Artichokes 93,48 4061 736,31 195,65 638,31 13275 71,69 135200 221,01 66,41 1.100 07.01-75 07.01-77 J 07.01 M Tomatoes 38,46 1670 302,95 80,49 262,63 5462 29,49 55627 90,93 27,32 1.110 07.01-81 1 07.01-82 J 07.01 PI Cucumbers 51,84 2251 408,28 108,48 353,94 7361 39,75 74968 122,55 36,82 1.112 07.01-85 07.01 Q II Chantarelles 980,32 42351 7692,52 2040,56 6683,79 138121 751,05 1412739 2305,65 717,96 1.118 07.01-91 07.01 R Fennel 24,65 1081 196,10 52,99 168,81 3323 17,39 36357 59,67 15,77 1.120 07.01-93 07.01 S Sweet peppers 63,01 2737 496,28 131,87 430,23 8947 48,32 91126 148,96 44,76 1.130 07.01-97 07.01 T II Aubergines 70,37 3057 554,29 147,28 480,52 9993 53,97 101778 166,37 49,99 1.140 07.01-96 07.01 T I Vegetable marrows (including courgettes) 37,10 1611 292,20 77,64 253,31 5268 28,45 53654 87,71 2635 1.150 ex 07.01-99 ex 07.01 T III Celery stalks and leaves 48,68 2138 388,12 104,46 333,91 6681 34,62 71711 117,65 31,14 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes, fresh, whole 100,45 4364 791,20 210,23 685,91 14265 77,04 145280 237,49 7136 2.10 08.01-31 ex 08.01 B Bananas, fresh 47,92 2081 377,43 100,29 327,20 6804 36,75 69304 113,29 34,04 2.20 ex 08.01-50 ex 08.01 C Pineapples, fresh 48,28 2097 380,28 101,05 329,67 6856 37,03 69827 114,14 34,30 230 ex 08.01-60 ex 08.01 D Avocados, fresh 110,87 4816 873,27 232,04 757,05 15744 85,03 160348 262,12 78,77 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas, fresh 259,28 11263 2042,12 542,63 1770,34 36818 198,85 374971 612^7 184,20 2.50 Il 08.02 A I Sweet oranges, fresh : ||\||||\ |||||| 2.50.1 08.02-02 08.02-06 08.02-12 08.02-16  Sanguines . and semi ­ sanguines 43,28 1900 344,34 93,04 296,26 5829 30,66 63829 104,68 27,69 13. 11 . 86 Official Journal of the European Communities No L 318/11 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50.2 08.02-03 08.02-07 08.02-13 08.02-17  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins 38,02 1651 299,47 79,57 259,61 5399 29,16 54989 89,89 27,01 2.503 08.02-05II || \||III 08.02-09 08.02-15 08.02-19  others 14,84 644 116,89 31,06 101,33 2107 11,38 21463 35,08 10,54 160 ex 08.02 B Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh : 2.60.1 08.02-29 ex 08.02 B II  Monreales and satsumas 46,02 1999 362,49 96,32 314,24 6535 35,29 66559 108,80 32,69 2.60.2 08.02-31 ex 08.02 B II  Mandarins and wilkings 54,83 2395 435,12 115,65 376,03 7558 41,69 79602 130,32 37,50 2.60.3 08.02.28 08.02 B I  Clementines 69,51 3019 547,50 145,48 474,64 9871 5331 100532 164,34 49,38 2.60.4 08.02-34 1 08.02-37 J ex 08.02 B II  Tangerines and others 87,18 3787 686,64 182,45 595,26 12379 66,86 126080 206,10 61,93 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 44,60 1937 351,28 93,34 304,53 6333 34,20 64502 105,44 31,68 2.80 ex 08.02 D Grapefruit, fresh : IIIlI||II IIIII 2.80.1 ex 08.02-70  white 59,46 2583 468,35 124,44 406,01 8444 45,60 85997 140,58 42,24 2.80.2 ex 08.02-70Il  pink 63,56 2761 500,63 133,02 434,00 9026 48,74 91925 150,27 45,15 2.81 ex 08.02-90 ex 08.02 E Limes and limettes 120,85 5249 951,81 252,91 825,14 17160 92,68 174771 285,70 85,85 2.90 08.04-11 08.04-19 08.04-23 08.04 A I Table grapes 58,53 2542 460,97 122,49 399,62 8311 44,88 84643 138,36 41,58 2.95 08.05-50 08.05 C Chestnuts 96,79 4204 762,36 202,57 660,90 13744 74,23 139983 228,83 68,76 2.100 08.06-13 08.06-15 08.06-17 08.06 A II Apples 40,25 1748 317,02 84,23 274,83 5715 30,87 58211 95,15 28,59 2.110 08.06-33IlI I II II 08.06-35 08.06-37 08.06-38 08.06 B II Pears 55,36 2395 434,47 115,38 377,57 7802 42,35 79815 130,40 40,29 2.120 08.07-10 08.07 A Apricots 50,58 2209 401,35 106,67 346,85 6972 38,45 73424 120,20 34,58 2.130 ex 08.07-32 ex 08.07 B Peaches 200,35 8703 1 577,99 419,30 137,99 28450 153,65 289749 473,66 142,34 2.140 ex 08.07-32 ex 08.07 B Nectarines 97,65 4225 766,32 203,50 665,97 13761 74,71 140779 230,00 71,06 2.150 08.07-51 1 08.07-55 J 08.07 C Cherries 88,56 3890 706,11 190,05 607,49 12155 62,99 130463 214,04 56,65 1160 08.07-71 1 08.07-75 [ 08.07 D Plums 71,02 3072 557,31 148,00 484,33 10008 54,33 102381 167,27 51,68 1170 08.08-11 1 08.08-15 J 08.08 A Strawberries 76,45 3355 608,18 164,33 523,28 10297 54,16 112738 184,89 48,92 1175 08.08-35 08.08 C Fruit of the species Vaccinium myrtillus 131,10 5710 1 044,19 275,73 902,34 18106 100,19 190076 311,13 90,10 1180 08.09-11 ex 08.09 Water melons 22,75 991 181,21 47,85 156,59 3142 17,38 32987 53,99 15,63 1190 ex 08.09 Melons (other than water melons) : 2.190.1 ex 08.09-1 9  Amarillo, Cuper, Honey Dew, Onteniente, Piel de Sapo, Rochet, Tendral 45,42 1973 357,79 95,07 310,17 6450 34,84 65697 107,39 32,27 2.190.2 ex 08.09-19 l.\  other 87,00 3779 685,21 182,07 594,01 12353 66,72 125817 205,67 61,80 1195 ex 08.09-90 ex 08.09 Pomegranates 52,13 2264 410,62 109,11 355,97 7403 39,98 75397 123,25 37,03 1200 ex 08.09-90 ex 08.09 Kiwis 195,61 8 497 1 540,66 409,38 1 335,63 27777 150,02 282895 462,45 138,97 2.202 ex 08.09-90 ex 08.09 Khakis 223,90 9726 1763,42 468,57 1 528,73 31793 171,71 323796 52932 159,06 2.203 ex 08.09-90 ex 08.09 Lychees 318,47 13871 2536,52 669,81 2191,95 43984 24338 461727 755,78 218,88